In re: Saul Fonseca applying for writs of mandamus and habeas corpus.
As to issues, 1, 2, 3 and 4 the matter is moot since appeal has now been lodged in this Court under Docket No. 53,288. As to issue #5, commitment to State penitentiary pending appeal, a writ is granted; trial court is ordered to rule on that portion of habeas corpus petition. See order.
On considering the petition of the relator in the above entitled and numbered cause,
Ordered that the Judges of the Nineteenth Judicial District Court, Parish of East Baton Rouge, act on relator’s application filed in that court on or about January 31, 1973, insofar as the application complains that the relator is imprisoned at the Louisiana State Penitentiary pending his appeal contrary to the provisions of La. C.Cr.P. Art. 913.
Further Ordered that the judges of said district act on the relator’s application within seventy-two hours and that notification of the action taken shall be given to this court immediately thereafter.